DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 10 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 25, 2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 9 recite the limitation “the covering position and/or in the moved-clear position” in lines 3 and 2 respectively.  The phrase “and/or” is ambiguous, in that it is not clear whether the phrase is 
Claim 9 recites the limitation “the corresponding guide tabs and/or are formed by a mating shape” in lines 4 and 5. The phrase “and/or” is ambiguous, in that it is not clear whether the phrase is intended as inclusive (both), alternative (either), or mutually exclusive (only one or the other). For the purpose of examination the claim will be examined using “or”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Baelen (WO 2009/071372 A1).
Regarding Independent Claim 1, Van Baelen teaches a cover (locking cap, 88) for a wiper blade (wiper blade, 10), said cover being configured to collaborate with a body (connection element, 52) of the wiper blade (10)  in a position of covering an opening (recess, 67) formed in the body (52), the cover (88) comprising- a plurality of guide tabs (96);  an upper wall (95) being dimensioned to cover part of the opening (67) when the cover  is in the covering position, the guide tabs (96) extending the upper wall perpendicularly (Fig. 9) and being configured to hold the cover (88)  in the covering position (Fig. 9), wherein the cover (88) is configured to be moved in the body (52) between a moved-clear position distant from the opening (Paragraph [0043]), and said position of covering of the opening (67; Paragraph [0043]); and  at least one retaining tab (94) extending the upper wall (95) perpendicularly separately from the guide tabs (96), said retaining tab (94) comprising end-of-travel end-stop means (Annotated Fig. 12) configured to halt the retaining tab (94)  in said moved-clear position.  

    PNG
    media_image1.png
    266
    379
    media_image1.png
    Greyscale

Regarding Claim 2, Van Baelen teaches the cover (88; Fig. 9) wherein the retaining tab (94) extends chiefly in a plane perpendicular to the planes in which the guide tabs (96) extend (Fig. 9).  
Regarding Claim 3, Van Baelen teaches the cover (88; Fig. 9) wherein the dimension of the retaining tab (94) perpendicular to the upper wall (95) is at least equal to half the corresponding dimension of the guide tabs (96).  
Regarding Claim 4, Van Baelen teaches the cover (88; Fig. 9) the upper wall (95) comprises a central rib (98; Fig. 12) extending between the guide tabs (96), said central rib (98) comprising a concave edge (Fig. 12) on the opposite side to the retaining tab (95).  
Regarding Claim 5, Van Baelen teaches the cover (88; Fig. 9), further comprising position-maintaining means (91) maintaining the position of the cover (88) in the covering position and/or in the moved-clear position (Paragraph [0043]). 
Regarding Claim 6, Van Baelen teaches a wiper blade (10) comprising a body (52) with an openings (67) and a cover (88), wherein the cover (88) is able to move in the body between the covering position and the moved-clear position (Paragraph [0043]), the body (52) comprising end-of-travel end-stop elements (64) able to collaborate with the end-of-travel end-stop means (Annotated Fig. 9) borne by the retaining tab of the cover (88) in order to halt the movement of the cover when the latter reaches the moved-clear position.  
Regarding Claim 7, Van Baelen  teaches the wiper blade (10), wherein each of the guide tabs (96) of the cover (88) collaborates with a guide member (114) solid with a wall of the blade body (10) which delimits a housing for a connection device (108) mounted with the ability to rotate with respect to said body (Fig. 10).  
Regarding Claim 8, Van Baelen  teaches the wiper blade (10), wherein the body (52) comprises position-maintaining means (78) maintaining the position of the cover (88) in the covering position and/or in the moved-clear position (Paragraph [0043]).  
Regarding Claim 9, Van Baelen  teaches the wiper blade (10), wherein the position- maintaining means (78) that keep the cover (88) in the covering position and/or the moved-Preliminary Amendmentclear position are formed by at least one guide member (slot of 78) of which one dimension is tailored to achieve close guidance of the corresponding guide tabs (via tabs, 91, and/or are formed by a mating shape  formed in the body  of the wiper blade and sized to collaborate with the position-maintaining means that keep the cover n the covering position and/or in the moved-clear position (Fig. 10).  
Regarding Claim 10, Van Baelen teaches a wiper system comprising. an arm (108); and a wiper blade according to claim 6.
Conclusion
Art made of record, however, not relied upon in the current rejection is as follows: U. S. Patent Publication No.2017/0203726 A1 to Ponton et al.  a cover for a wiper blade configured to collaborate with a body of the wiper blade in a position covering an opening formed in the body. The cover comprising a plurality of guide tabs. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723